Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

ART’S-WAY MANUFACTURING CO., INC.
2020 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as _______________, 20__, by and between
Art’s-Way Manufacturing Co., Inc., a Delaware corporation (the “Company”), and
_________________________ (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant is, on the date hereof, an Employee, Director of or a
Consultant to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of the Company’s Common Stock pursuant to the Company’s 2020 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.     Grant of Restricted Stock Award. The Company hereby grants to
Participant, on the date set forth above, a restricted stock award (the “Award”)
for _____________________ shares of Common Stock on the terms and conditions set
forth herein, which shares are subject to adjustment pursuant to Section 15 of
the Plan. The Company shall cause an entry to be made in the books of the
Company or its designated agent representing such shares of Common Stock in the
Participant’s name. Upon request, the Company shall cause to be issued one or
more stock certificates representing such shares of Common Stock in the
Participant’s name and shall hold such certificate until such time as the risk
of forfeiture and other transfer restrictions set forth in this Agreement have
lapsed with respect to the shares represented by the certificate. The Company
may also place a legend in such book entry or on such certificates describing
the risks of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the shares of
Common Stock are forfeited as provided in Section 2 below. Until such risks of
forfeiture have lapsed or the shares subject to this Award have been forfeited
pursuant to Section 2 below, the Participant shall be entitled to vote the
shares represented by such book entries (or certificates, if applicable), but
the Participant shall not have any other rights as a stockholder with respect to
such shares.

 

 

--------------------------------------------------------------------------------

 

 

2.     Lapse of Risk of Forfeiture for Restricted Stock.

 

a.     General. The shares of Stock subject to this Award shall remain
forfeitable until the risks of forfeiture lapse according to the following
schedule:

 


Specified Date or Achievement

Number of Shares for which the
Risk of Forfeiture Lapses

[Date/Achievement]

[Number of Shares]

[Date/Achievement]

[Number of Shares]

[Date/Achievement]

[Number of Shares]

[Date/Achievement]

[Number of Shares]

 

b.     Termination of Relationship. If Participant ceases to be [an Employee] [a
Consultant] [a Director] of the Company or any Subsidiary for any reason,
including Participant’s voluntary resignation, retirement, death or disability,
Participant shall immediately forfeit all shares of Stock subject to this Award
as to which the risks of forfeiture have not lapsed.

 

3.     General Provisions.

 

a.     Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to continuance of employment or other
relationship by the Company or any of its Affiliates, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment or service contract for any specified term between Participant and
the Company or any Affiliate.

 

b.     280G Limitations. Notwithstanding anything in the Plan, this Agreement or
in any other agreement, plan, contract or understanding entered into from time
to time between Participant and the Company or any of its Subsidiaries to the
contrary (except an agreement that expressly modifies or excludes the
application of this Section 4(b)), the lapse of the risks of forfeiture of this
Award shall not be accelerated in connection with a Change of Control to the
extent that such acceleration, taking into account all other rights, payments
and benefits to which Participant is entitled under any other plan or agreement,
would constitute a "parachute payment" or an "excess parachute payment" for
purposes of Code Sections 280G and 4999, or any successor provisions, and the
regulations issued thereunder; provided, however, that the Administrator, in its
sole discretion and in accordance with applicable law, may modify or exclude the
application of this Section 4(b).

 

c.     Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Common Stock received pursuant to this Agreement until
such time as the Company and its counsel shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws. Participant may be required by the Company, as a condition of the
effectiveness of this Award, to give any written assurances that are necessary
or desirable in the opinion of the Company and its counsel to ensure the
issuance complies with applicable securities laws, including that all Common
Stock subject to this Agreement shall be held, until such time that such Common
Stock is registered and freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof; that the book entries (or certificates, if applicable) for
such shares shall bear an appropriate legend or notation to that effect; and
that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

2

--------------------------------------------------------------------------------

 

 

d.     Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award. Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

 

e.     Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.

 

f.     Withholding Taxes. To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to Participant. If the Company
is unable to withhold such federal and state taxes, for whatever reason,
Participant hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal or state law
prior to the transfer of any for the shares of Common Stock subject to this
Award. Subject to such rules as the Administrator may adopt, the Administrator
may, in its sole discretion, permit Participant to satisfy such withholding tax
obligations, in whole or in part, by delivering shares of the Company’s Common
Stock, including shares of Common Stock received pursuant to this Award, having
a Fair Market Value, as of the date the amount of tax to be withheld is
determined under applicable tax law, equal to the statutory minimum amount
required to be withheld for tax purposes. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. Participant’s election to deliver shares for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law, and shall be irrevocable as of
such date if approved by the Administrator. Participant’s request shall comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, if applicable.

 

g.     Nontransferability.     No portion of this Award for which the risks of
forfeiture have not lapsed may be assigned or transferred, in whole or in part,
other than by will or by the laws of descent and distribution.

 

h.     2020 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

 

3

--------------------------------------------------------------------------------

 

 

i.     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, the
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, in
connection with such public offering.

 

j.     Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of Restricted Stock Awards so as to comply with any state securities or
Blue Sky law limitations with respect thereto, the Board of Directors of the
Company shall remove the risks of forfeiture (in full or in part) to which this
Award is subject, provided that the Company gives Participant 15 days’ prior
written notice of such removal. Notice shall be deemed given when delivered
personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.

 

k.     Affiliates. Participant agrees that, if Participant is an “affiliate” of
the Company or any Affiliate (as defined in applicable legal and accounting
principles) at the time of a Change of Control (as defined in Section 1(f) of
the Plan), Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other
applicable legal or accounting principles, and will execute any documents
necessary to ensure such compliance.

 

l.     Stock Legend. The Administrator may require that the book entries (or
certificates, if applicable) for any shares of Common Stock issued to
Participant (or, in the case of death, Participant’s successors) shall bear an
appropriate legend or notation to reflect the restrictions of Section 3(c) and
Sections 3(i) through 3(k) of this Agreement; provided, however, that failure to
so endorse any of such book entries (or certificates, if applicable) shall not
render invalid or inapplicable Section 3(c) or Sections 3(i) through 3(k).

 

m.     Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of Participant and any successors
of Participant. This Award is expressly subject to all terms and conditions
contained in the Plan and in this Agreement, and Participant’s failure to
execute this Agreement shall not relieve Participant from complying with such
terms and conditions.

 

n.     Choice of Law. The law of the state of Delaware shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.

 

o.     Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.

 

4

--------------------------------------------------------------------------------

 

 

p.     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Emmet County, Iowa, select an arbitrator. Arbitration will be
conducted pursuant to the provisions of this Agreement, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Agreement. Limited civil discovery
shall be permitted for the production of documents and taking of depositions.
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of this state could order or grant;
provided, however, that punitive or exemplary damages shall not be awarded. The
arbitrator may award to the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Emmet County, Iowa.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

 

Art’s-Way Manufacturing Co., Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

                          Participant  

 

 

[Restricted Stock Agreement Signature Page]

 